       Case 3:19-cv-08035-DWL Document 1 Filed 02/05/19 Page 1 of 8




 1    Elizabeth D. Tate, SBA # 32659
     2953 North 48th Street
 2
     Phoenix, AZ 85018-7749
 3   Phone: (602) 670-4653
 4   Fax: (602) 595-5959
     E-mail: attorneyelizabethtate@yahoo.com
 5
     Attorney for Plaintiff, Beverly Sanderson
 6
 7
 8
                        UNITED STATES DISTRICT COURT
 9
10                            DISTRICT OF ARIZONA
11
      Beverly Sanderson,
12                               Plaintiff,        Case #
13
                V                                 COMPLAINT AND DEMAND FOR
14
      TA Operating, LLC                           JURY TRIAL
15    d/b/a Travel Centers of America
16
17    Defendant.
18
19
20
           Plaintiff Beverly Sanderson by and through Elizabeth D. Tate, her

21   undersigned counsel of record, and submits this Complaint for relief and
22
     Demand for Jury Trial pursuant to Federal Rules of Civil Procedure
23
24   (“FRCP”), Rules 3, 7(a)1, 8(a), and 38(a, b).

25                            1. Plaintiff’s Two Claims
26
        1. Disability Discrimination in violation of the ADA, 42 U.S.C. 1211
27                                            1
28
     Case 3:19-cv-08035-DWL Document 1 Filed 02/05/19 Page 2 of 8




 1   2. Retaliation in violation of the ADA, 42 U.S.C.1211

 2   3. Violation of Arizona Employment Protection Act for protesting
 3      violation of a state law

 4
 5                  2. The Parties Jurisdiction and Venue

 6   4. The Plaintiff, Beverly Sanderson “Sanderson” and has been always
 7
        material to this Complaint, an adult resident of Mohave County,
 8
 9      Arizona.
10   5. Always material to this Complaint, Sanderson has been disabled
11
        suffering from epilepsy since childhood.
12
13   6. Always material to this Complaint, Sanderson has been:
14
        (A) An employee of Defendant TA Operating, LLC, d/b/a Travel
15
             Centers of America as that term is used in 42 U.S.C. 1211(8)
16
17           and 42 U.S.C. 12112 (a).
18
        (B) An “eligible employee” with a “physical impairment” as those
19
             terms are defined and used in 29 U.S.C. 2611(2) and (11).
20
21      (C) A qualified individual under the ADA substantially limited in her
22
             major life activity of thinking including memory and standing
23
24
             because of unpredictable seizures. Sanderson has a record of

25           such impairments and is regarded as having such impairments;
26
        (D) Able to perform his job with or without an accommodation and
27                                      2
28
      Case 3:19-cv-08035-DWL Document 1 Filed 02/05/19 Page 3 of 8




 1             performing her job satisfactorily;

 2     7. Defendant TA Operating, LLC, d/b/a Travel Centers of America has
 3
          been always material to this Complaint:
 4
 5        (A) a for-profit corporation;

 6        (B) operating retail gasoline stations throughout Arizona and the
 7
          nation.
 8
 9   (C) the “employer” of Sanderson as defined by 42 U.S.C. §2000e (b), 29
10   U.S.C. §2611(4) and 42 U.S.C. 12111(5) (A).
11
       8. All events alleged herein occurred within the State of Arizona.
12
13     9. This Court has personal jurisdiction over the parties based upon the
14
          foregoing facts.
15
       10.      This Court has subject matter jurisdiction for Plaintiff’s claims
16
17        herein because they arise from federal statutes, 28 U.S.C. 1331, and
18
          as provided by 28 U.S.C. 1343(a) (3,4).
19
       11.      This Court (Prescott Division) is the proper venue for this action
20
          pursuant to 28 U.S.C. 1391(b) (1, 2).
21
22
23
                                3. General Fact Allegations

24
       12.      TA Operating, LLC d/b/a Travel Centers of America, “Travel
25
26        Centers of America” hired Sanderson as a deli team member on
27                                        3
28
      Case 3:19-cv-08035-DWL Document 1 Filed 02/05/19 Page 4 of 8




 1        December 10, 2016 for its gas station located at 970 South Blake

 2        Ranch Road, Kingman, AZ 86401. TA Operating, LLC, d/b/a Travel
 3
          Centers of America did not know that Sanderson had a disability until
 4
 5        Sanderson requested an accommodation from supervisor, Paulette to

 6        have    a set schedule, so Sanderson could successfully take her
 7
          medications. Paulette did not immediately give Sanderson a set
 8
 9        scheduled as requested but a manager named Tiffany finally set her
10        schedule from 4 a.m. to 12 p.m.
11
       13.       Ms. Sanderson worked her hours without incident and
12
13        performed the essential functions of her job until January of 2018. It
14
          was then that Sanderson requested another accommodation to
15
          attend to her health. Sanderson asked her manager, Chris Lewis
16
17        to give her two days off to attend to her health. Lewis gave her the
18
          time off as requested but told Sanderson that the last thing he
19
          needed was another lawsuit. From then on, Lewis viewed
20
21        Sanderson in a negative way because of her disability and looked
22
          for ways to get rid of her.
23
24
       14.       On February 13, 2018, Ms. Sanderson was involved in a

25   workplace accident.    Lewis made Sanderson submit to a drug screen
26
     which he had never required of other non-disabled employees that had
27                                        4
28
       Case 3:19-cv-08035-DWL Document 1 Filed 02/05/19 Page 5 of 8




 1   workplace accidents. Lewis treated Sanderson was treated differently and

 2   humiliated Sanderson because no other non-disabled employees that have
 3
     been involved in accident were required to submit to a drug screen.
 4
 5   Sanderson does not abuse drugs and successfully passed the drug screen.

 6      15.       On May 6th, 2018, an employee by the name of Skip Baryon
 7
     Berry called Ms. Sanderson an f-ing B in violation of Company policy and
 8
 9   state law.   Mr. Berry became loud, physically intimidating and verbally
10   abusive toward Ms. Sanderson in violation of A.R.S.§13-2904. Another
11
     employee, Connie, tried to calm Berry down but did not succeed.
12
13      16.       Fearing that Berry’s abuse could trigger an epileptic
14
      episode, Sanderson called her supervisor, Lewis and advised him that
15
     she was going to have to clock out to get away from the stress Berry
16
17   created. Lewis granted Sanderson permission.
18
        17.        The next day with Ms. Sanderson returned to work,
19
      Lewis changed his mind to confront Sanderson and tell her Sanderson
20
21   should not have left and abandoned her job.      Lewis gave Sanderson
22
     paperwork for her doctor to fill out to verify that it was medically necessary
23
24
     for Sanderson to leave.       Sanderson provided the medical note to Lewis

25   but TA Operating, LLC, d/b/a Travel Centers of American fired Ms.
26
     Sanderson anyway instead of granting her reasonable accommodation of
27                                          5
28
       Case 3:19-cv-08035-DWL Document 1 Filed 02/05/19 Page 6 of 8




 1   time off to get away from Berry’s stressful working conditions.

 2     18.      TA Operating, LLC d/b/a Travel Centers of America fired Ms.
 3
          Sanderson because of her disability and the fact that she protested
 4
 5        her co-worker’s disorderly conduct in violation of Arizona law and the

 6        ADA just days earlier.
 7
       19.         Because of Defendant TA Operating, LLC d/b/a Travel
 8
 9        Centers of America’s actions as described above Sanderson
10        suffered severe mental anguish and emotional distress wondering
11
          how as single, mother she would support her family without a job.
12
13        Sanderson seeks declaratory relief that Defendant d/b/a Travel
14
          Centers of America has violated the ADA that prohibits disability
15
          discrimination. Without equitable intervention by the Court,
16
17        Sanderson will suffer irreparable harm.
18
       20.         Sanderson timely filed a charge of discrimination with the
19
      EEOC under charge number 540-2018-02555 concerning discrimination
20
21   under then ADA as described above. See Exhibit 1. Sanderson received
22
     her right to sue on November 9, 2018. See Exhibit 2.
23
24
                              4. Demand for Jury Trial

25        Plaintiff demands a trial by jury pursuant to the Seventh Amendment
26
     to the United States Constitution, and FRCP Rule 38(a, b).
27                                         6
28
     Case 3:19-cv-08035-DWL Document 1 Filed 02/05/19 Page 7 of 8




 1                               5. Requested Relief

 2
 3    Count One - Disability Discrimination in violation of 42 U.S.C. 12112
 4
                 1. Compensatory and general damages
 5
 6               2. Punitive damages

 7               3. Injunctive relief including front pay and back pay
 8
                 4. Reasonable attorney’s fees
 9
10               5. Taxable costs
11           Count Two – Retaliation in violation of 42 U.S.C. 12112
12
              1. Compensatory and general damages
13
14            2. Punitive damages
15
              3. Injunctive relief including front pay and back pay
16
              4. Reasonable attorney’s fees
17
18            5. Taxable costs
19
          Count Three Violation of A.R.S. 23-1501(A)(3)(c)(ii) – Wrongful
20   Termination in Violation of Public Policy
21
           1. Compensatory and general damages in an amount to be
22
23
              determined by the trier-of-fact

24   Respectfully submitted this February 5, 2019.
25
26                                          /s/ Elizabeth D. Tate
27                                      7
28
     Case 3:19-cv-08035-DWL Document 1 Filed 02/05/19 Page 8 of 8




 1                                          _________________
                                            Elizabeth D. Tate
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                      8
28
